DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (a bra including an under-breast support system) in the reply filed on August 15, 2022 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 15, 2022.
Claims 1-14 and 28-40 are presented for examination below.
Claim Objections
Claims 1, 14, 28, 29, and 38 are objected to because of the following informalities:  
“to support the breasts of a wearer” (claims 1, 14, 28, 29, 38) should read “to support breasts of the wearer,” to enhance clarity and maintain consistent antecedent basis
“wherein the inner edges of the bra cups are near the sternum of the wearer” (claims 1, 14, 29, 38) should read “wherein the inner edges of the bra cups are near a sternum of the wearer when the article of clothing is worn,” to enhance clarity and maintain consistent antecedent basis
“wherein the first bust support member is connected to the first bra cup near their respective inner edges and their respective outer edges” (claim 14) should read “wherein the first bust support member is connected to the first bra cup near the respective inner edges of the first bust support member and the first bra cup, and near the respective outer edges of the first bust support member and the first bra cup,” to enhance clarity
“wherein the second bust support member is connected to the second bra cup near their respective inner edges and their respective outer edges” (claim 14) should read “wherein the second bust support member is connected to the second bra cup near the respective inner edges of the second bust support member and the second bra cup, and near the respective outer edges of the second bust support member and the second bra cup,” to enhance clarity
“the outer edges of the first and second bra cups are near the sides of the wearer’s body when worn” (claims 14) should read “the outer edges of the first and second bra cups are near sides of the wearer’s body when the article of clothing is worn,” to enhance clarity and maintain consistent antecedent basis
“wherein the first side edge of the at least one bra cup is near the left side of the wearer’s body” (claim 28) should read “wherein the first side edge of the at least one bra cup is near a left side of the wearer’s body when the article of clothing is worn,” to enhance clarity and maintain consistent antecedent basis
“the second side edge of the at least one bra cup is near the right side of the wearer’s body when the article of clothing is worn” (claim 28) should read “the second side edge of the at least one bra cup is near a right side of the wearer’s body when the article of clothing is worn,” to maintain consistent antecedent basis
“the outer edges of the bra cups are near the sides of the wearer’s body when the article of clothing is worn” (claims 29, 38) should read “the outer edges of the first and second bra cups are near sides of the wearer’s body when the article of clothing is worn,” to maintain consistent antecedent basis
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 28, 36, 37, 39, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the top portion of the first intermediary flexible layer,” “the bottom portion of the first bra cup,” “the top portion of the second intermediary flexible layer,” “the bottom portion of the second bra cup,” “the top portion of the first bust support member,” “the bottom portion of the first intermediary flexible layer,” the top portion of the second bust support member,” “and “the bottom portion of the second intermediary flexible layer.” There is insufficient antecedent basis for these limitations in the claims.
Claim 28 recites the limitations “the top portion of the at least one intermediary flexible layer,” “the bottom portion of the at least one bra cup bra cup,” “the top portion of the at least one bust support member,” and “the bottom portion of the at least one intermediary flexible layer.” There is insufficient antecedent basis for these limitations in the claims.
Claims 11, 36, and 39 recite the limitation “wherein the first and second flexible components comprise one of LYCRA®, spandex, elastane, rubber, polyester, and nylon,” which contains the trademark/trade name LYCRA®. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a spandex fabric and, accordingly, the identification/description is indefinite.
Claims 12, 37, and 40 recite the limitation “wherein the first and second flexible components comprise an amount of fabric to allow the first and second flexible components to stretch.” The limitation is indefinite, as it is unclear what amount of fabric is included or excluded by the claim limitation “an amount of fabric to allow the first and second flexible components to stretch.” Furthermore, the Examiner notes that the stretchability of a fabric is usually dependent on the fiber type and/or construction of the fabric, not the amount. As such, it is unclear how the amount of fabric would allow the first and second flexible components to stretch, or not stretch, and the metes and bounds of the claim limitation cannot be readily ascertained.
Claim 13 recites the limitation “wherein the first and second bust support members may be selected from the group consisting of an underwire channel comprising a wire, a bust support band and a panel.” The limitation is indefinite, as the use of the phrase “may be” does not clearly set forth the structure of the first and second bust support members. It is unclear whether the first and second bust support members are actually required to include the recited structural elements. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the first and second bust support members are selected from the group consisting of an underwire channel comprising a wire, a bust support band and a panel.”
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 28-40 (regarding claims 1-13, 28, 36, 37, 39, and 40, as best as can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheininger et al. (herein Scheininger)(US PG Pub 2007/0026767).
Regarding claim 1, Scheininger discloses an article of clothing (10) to support the breasts of a wearer (see Fig. 1 and paragraphs 0002, 0007, and 0026-0035), comprising: 
first and second laterally positioned bra cups (right and left 12’, see Fig. 1) configured to receive the breasts of the wearer, each bra cup having an inner edge and outer edge, wherein the inner edges of the bra cups are near the sternum of the wearer, and the outer edges of the bra cups are near the sides of the wearer's body when the article of clothing is worn (see annotated Fig. 1 and paragraphs 0027-0030; note that for simplicity’s sake, only one bra cup is annotated, but it is understood that the bra is substantially symmetrical along its right/left halves); 
first and second intermediary flexible layers (right and left 24a), wherein the top portion of the first intermediary flexible layer is connected along the bottom portion of the first bra cup, and the top portion of the second intermediary flexible layer is connected along the bottom portion of the second bra cup (see Fig. 1 and paragraphs 0033-0037); and 
first and second bust support members (right and left 22, which each include an underwire 18 encased in an underwire channel 20, see Fig. 1 and paragraph 0028), wherein the top portion of the first bust support member is connected to the bottom portion of the first intermediary flexible layer and the top portion of the second bust support member is connected to the bottom portion of the second intermediary flexible layer (see Fig. 1 and paragraphs 0033-0037).

    PNG
    media_image1.png
    620
    811
    media_image1.png
    Greyscale

Regarding claim 2, Scheininger further discloses wherein the first bust support member (right 22) has an inner edge and an outer edge (respective medial and lateral edges of 22, see Fig. 1), and further wherein the inner edge of the first bust support member is connected to the inner edge of the first bra cup (see Fig. 1 and paragraphs 0033-0036; the inner/medial edge of first bust support member 22 is connected at least indirectly to the inner edge of first bra cup 12’ via intermediary flexible layer 24a).

Regarding claim 3, Scheininger further discloses wherein the outer edge of the first bust support member is connected to the outer edge of the first bra cup (see Fig. 1 and paragraphs 0033-0036, the outer/lateral edge of first bust support member 22 is connected at least indirectly to the outer edge of first bra cup 12’ via intermediary flexible layer 24a).

Regarding claim 4, Scheininger further discloses wherein the first intermediary flexible layer (right 24a) is tapered near where the inner edge of the first bust support member is connected to the inner edge of the first bra cup (see Fig. 1 and paragraphs 0033-0036), and wherein the first intermediary flexible layer is connected to the inner edge of the first bra cup and the inner edge of the first bust support member (see Fig. 1 and paragraphs 0033-0036).

Regarding claim 5, Scheininger further discloses wherein the first intermediary flexible layer (right 24a) is tapered near where the inner edge of the first bust support member is connected to the inner edge of the first bra cup (see Fig. 1 and paragraphs 0033-0036), and wherein the first intermediary flexible layer is connected to the inner edge of the first bra cup and the inner edge of the first bust support member (see Fig. 1 and paragraphs 0033-0036).

Regarding claim 6, Scheininger further discloses wherein the second bust support member (left 22) has an inner edge and an outer edge (respective medial and lateral edges of 22, see Fig. 1), and further wherein the inner edge of the second bust support member is connected to the inner edge of the second bra cup (see Fig. 1 and paragraphs 0033-0036, the inner/medial edge of second bust support member 22 is connected at least indirectly to the inner edge of second bra cup 12’ via intermediary flexible layer 24a).

Regarding claim 7, Scheininger further discloses wherein the outer edge of the second bust support member is connected to the outer edge of the second bra cup (see Fig. 1 and paragraphs 0033-0036, the outer/lateral edge of second bust support member 22 is connected at least indirectly to the outer edge of second bra cup 12’ via intermediary flexible layer 24a).

Regarding claim 8, Scheininger further discloses wherein the second intermediary flexible layer (left 24a) is tapered near where the inner edge of the second bust support member is connected to the inner edge of the second bra cup (see Fig. 1 and paragraphs 0033-0036), and wherein the second intermediary flexible layer is connected to the inner edge of the second bra cup and the inner edge of the second bust support member (see Fig. 1 and paragraphs 0033-0036).

Regarding claim 9, Scheininger further discloses wherein the second intermediary flexible layer (left 24a) is tapered near where the inner edge of the second bust support member is connected to the inner edge of the second bra cup (see Fig. 1 and paragraphs 0033-0036), and wherein the second intermediary flexible layer is connected to the inner edge of the second bra cup and the inner edge of the second bust support member (see Fig. 1 and paragraphs 0033-0036).

Regarding claim 10, Scheininger further discloses wherein the article of clothing (10) is
selected from the group consisting of: a bra, a camisole, a tank top, a slip, a dress, and a bathing suit (see Fig. 1, Title, and paragraphs 0026-0027; article of clothing 10 is a brassiere).

	Regarding claim 11, Scheininger further discloses wherein the first and second intermediary flexible layers (24a) comprise one of LYCRA®, spandex, elastane, rubber, polyester, and nylon (see paragraphs 0017 and 0033-0035).

	Regarding claim 12, Scheininger further discloses wherein the first and second intermediary flexible layers (24a) comprise an amount of fabric to allow first and second intermediary flexible layers to stretch (see paragraphs 0014-0017 and 0033-0037; first and second intermediary flexible layers 24a are made of a stretchable fabric and are configured to provide enhanced stretchability to bra cups 12, and therefore comprise an amount of fabric to allow first and second intermediary flexible layers to stretch, inasmuch as claimed; see rejection under 35 USC 112 above).

	Regarding claim 13, Scheininger further discloses wherein the first and second bust support members (right and left 22) may be selected from the group consisting of an underwire channel comprising a wire, a bust support band and a panel (see Fig. 1 and paragraph 0028, first and second bust support members 22 each include an underwire 18 encased in an underwire channel 20).

Regarding claim 14, Scheininger discloses an article of clothing (10) to support the breasts of a wearer (see Fig. 1 and paragraphs 0002, 0007, and 0026-0035), comprising: 
first and second laterally positioned bra cup configurations (right and left 12, see Fig. 1),
the first bra cup configuration comprising:
a first bra cup (right 12’) configured to receive one of the breasts of the wearer, the first bra cup having an inner edge and outer edge (see annotated Fig. 1 and paragraphs 0027-0030; note that for simplicity’s sake, only one bra cup is annotated, but it is understood that the bra is substantially symmetrical along its right/left halves), 
a first bust support member (right 22, which includes an underwire 18 encased in an underwire channel 20, see Fig. 1 and paragraph 0028) having an inner edge and an outer edge (respective medial and lateral edges of 22, see Fig. 1), wherein the first bust support member is connected to the first bra cup near their respective inner edges and their respective outer edges such that a space is formed between the first bra cup and the first bust support member (space containing first intermediary flexible layer 24a, see Fig. 1 and paragraphs 0033-0036), and
a first intermediary flexible layer (right 24a) disposed within the space formed between the first bra cup and the first bust support member (see Fig. 1 and paragraphs 0033-0036), wherein the first intermediary flexible layer is configured to connect a portion of the first bra cup to the first bust support member (see Fig. 1 and paragraphs 0033-0036); and
the second bra cup configuration comprising: 
a second bra cup (left 12’) configured to receive one of the breasts of the wearer, the second bra cup having an inner edge and an outer edge (see annotated Fig. 1 and paragraphs 0027-0030), wherein the inner edges of the first and second bra cups are near the sternum of the wearer, and the outer edges of the first and second bra cups are near the sides of the wearer's body when worn (see Fig. 1 and paragraphs 0027-0030),
a second bust support member (left 22, which includes an underwire 18 encased in an underwire channel 20, see Fig. 1 and paragraph 0028) having an inner edge and an outer edge (respective medial and lateral edges of 22, see Fig. 1), wherein the second bust support member is connected to the second bra cup near their respective inner edges and their respective outer edges such that a space is formed between the second bra cup and the second bust support member (space containing second intermediary flexible layer 24a, see Fig. 1 and paragraphs 0033-0036), and 
a second intermediary flexible layer (left 24a) disposed within the space formed between the second bra cup and the second bust support member (see Fig. 1 and paragraphs 0033-0036), wherein the second intermediary flexible layer is configured to connect a portion of the second bra cup to the second bust support member (see Fig. 1 and paragraphs 0033-0036).

Regarding claim 28, Scheininger discloses an article of clothing (10) to support the breasts of a wearer (see Fig. 1 and paragraphs 0002, 0007, and 0026-0035), comprising: 
at least one bra cup (first and second 12’, see Fig. 1) configured to receive the breasts of the wearer, the at least one bra cup having first and second side edges (lateral edges of cups 12’ adjacent first and second wings 14), wherein the first side edge (lateral edge of left cup 12’) of the at least one bra cup is near the left side of the wearer’s body, and the second side edge (lateral edge of right cup 12’) is near the right side of the wearer’s body when the article of clothing is worn (See Fig. 1);
at least one intermediary flexible layer (24a), wherein the top portion of the at least one intermediary flexible layer is connected along the bottom portion of the at least one bra cup (see Fig. 1 and paragraphs 0033-0036); and
at least one bust support member (22, which each include an underwire 18 encased in an underwire channel 20, see Fig. 1 and paragraph 0028), wherein the top portion of the at least one bust support member is connected to the bottom portion of the at least one intermediary flexible layer (see Fig. 1 and paragraphs 0033-0036).

Regarding claim 29, Scheininger discloses an article of clothing (10) to support the breasts of a wearer (see Fig. 1 and paragraphs 0002, 0007, and 0026-0035), comprising: 
first and second laterally positioned bra cups (right and left 12’) configured to receive the breasts of the wearer, each bra having an inner edge and an outer edge (see annotated Fig. 1 and paragraphs 0027-003), wherein the inner edges of the bra cups are near the sternum of the wearer, and the outer edges of the bra cups are near the sides of the wearer's body when the article of clothing is worn (see annotated Fig. 1 and paragraphs 0027-0030; note that for simplicity’s sake, only one bra cup is annotated, but it is understood that the bra is substantially symmetrical along its right/left halves);
first and second bust support members (right and left 22, which each include an underwire 18 encased in an underwire channel 20, see Fig. 1 and paragraph 0028), each bust support member having an inner edge and an outer edge (respective medial and lateral edges of each 22, see Fig. 1); and
first and second flexible fabrics (right and left 24a; see Fig. 1 and paragraphs 0017 and 0033-0036), the first flexible fabric is disposed in a first space formed between the first bra cup and the first bust support member, and the second flexible fabric is disposed in a second space formed between the second bra cup and the second bust support member (see Fig. 1 and paragraphs 0033-0036).

Regarding claim 30, Scheininger further discloses wherein the inner edge of the first bust support member is connected to the inner edge of the first bra cup (see Fig. 1 and paragraphs 0033-0036; the inner/medial edge of first bust support member 22 is connected at least indirectly to the inner edge of first bra cup 12’ via intermediary flexible layer 24a), and further wherein the outer edge of the first bust support member is connected to the outer edge of the first bra cup (see Fig. 1 and paragraphs 0033-0036, the outer/lateral edge of first bust support member 22 is connected at least indirectly to the outer edge of first bra cup 12’ via intermediary flexible layer 24a).

Regarding claim 31, Scheininger further discloses wherein the first flexible fabric (right 24a) is tapered near where the inner edge of the first bust support member is connected to the inner edge of the first bra cup (see Fig. 1 and paragraphs 0033-0036), and wherein the first flexible fabric is connected to the inner edge of the first bra cup and the inner edge of the first bust support member (see Fig. 1 and paragraphs 0033-0036).

Regarding claim 32, Scheininger further discloses wherein the first flexible fabric (right 24a) is tapered near where the outer edge of the first bust support member is connected to the outer edge of the first bra cup (see Fig. 1 and paragraphs 0033-0036), and wherein the first flexible fabric is connected to the outer edge of the first bra cup and the outer edge of the first bust support member (see Fig. 1 and paragraphs 0033-0036).

Regarding clam 33, Scheininger further discloses wherein the inner edge of the second bust support member is connected to the inner edge of the second bra cup (see Fig. 1 and paragraphs 0033-0036, the inner/medial edge of second bust support member 22 is connected at least indirectly to the inner edge of second bra cup 12’ via intermediary flexible layer 24a), and further wherein the outer edge of the second bust support member is connected to the outer edge of the second bra cup (see Fig. 1 and paragraphs 0033-0036, the outer/lateral edge of second bust support member 22 is connected at least indirectly to the outer edge of second bra cup 12’ via intermediary flexible layer 24a).

Regarding claim 34, Scheininger further discloses wherein the second flexible fabric (left 24a) is tapered near where the inner edge of the second bust support member is connected to the inner edge of the second bra cup (see Fig. 1 and paragraphs 0033-0036), and wherein the second flexible fabric is connected to the inner edge of the second bra cup and the inner edge of the second bust support member (see Fig. 1 and paragraphs 0033-0036).

Regarding claim 35, Scheininger further discloses wherein the second flexible fabric (left 24a) is tapered near where the outer edge of the second bust support member is connected to the outer edge of the second bra cup (see Fig. 1 and paragraphs 0033-0036), and wherein the second flexible fabric is connected to the outer edge of the second bra cup and the outer edge of the second bust support member (see Fig. 1 and paragraphs 0033-0036).

Regarding claim 36, Scheininger further discloses wherein the first and second flexible fabrics (24a) comprise one of LYCRA®, spandex, elastane, rubber, polyester, and nylon (see paragraphs 0017 and 0033-0035).

	Regarding claim 37, Scheininger further discloses wherein the first and second flexible fabrics (24a) comprise an amount of fabric to allow first and second flexible fabrics to stretch (see paragraphs 0014-0017 and 0033-0037; first and second flexible fabrics 24a are made of a stretchable fabric and are configured to provide enhanced stretchability to bra cups 12, and therefore comprise an amount of fabric to allow first and second flexible fabrics to stretch, inasmuch as claimed; see rejection under 35 USC 112 above).

Regarding claim 38, Scheininger discloses an article of clothing (10) to support the breasts of a wearer (see Fig. 1 and paragraphs 0002, 0007, and 0026-0035), comprising: 
first and second laterally positioned bra cups (right and left 12’, see Fig. 1) configured to receive the breasts of the wearer, each bra cup having an inner edge and outer edge, wherein the inner edges of the bra cups are near the sternum of the wearer, and the outer edges of the bra cups are near the sides of the wearer's body when the article of clothing is worn (see annotated Fig. 1 and paragraphs 0027-0030; note that for simplicity’s sake, only one bra cup is annotated, but it is understood that the bra is substantially symmetrical along its right/left halves); 
first and second bust support members (right and left 22, which each include an underwire 18 encased in an underwire channel 20, see Fig. 1 and paragraph 0028), each bust support member having an inner edge and an outer edge (respective medial and lateral edges of each 22, see Fig. 1); and
first and second flexible components (right and left 24a; see Fig. 1 and paragraphs 0017 and 0033-0036), the first flexible component is disposed in a first space formed between the first bra cup and the first bust support member, and the second flexible component  is disposed in a second space formed between the second bra cup and the second bust support member (see Fig. 1 and paragraphs 0033-0036).

Regarding claim 39, Scheininger further discloses wherein the first and second flexible components (24a) comprise one of LYCRA®, spandex, elastane, rubber, polyester, and nylon (see paragraphs 0017 and 0033-0035).

	Regarding claim 40, Scheininger further discloses wherein the first and second flexible components (24a) comprise an amount of fabric to allow first and second flexible components to stretch (see paragraphs 0014-0017 and 0033-0037; first and second flexible components 24a are made of a stretchable fabric and are configured to provide enhanced stretchability to bra cups 12, and therefore comprise an amount of fabric to allow first and second flexible components to stretch, inasmuch as claimed; see rejection under 35 USC 112 above).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Flanagan (US Patent No. 5,215,494) teaches a breast-supporting garment having a cup assembly comprising a main cup, a supportive undercup composed of elastic fabric, and an underwire; Waitz et al. (herein Waitz)(US PG Pub 2010/0015886) teaches a breast-supporting garment having a cup assembly comprising an outer cup, a breast enhancing/supporting insert, and an underwire; and Schwartz (US Patent No. 3,378,012) teaches a breast-supporting garment having a cup assembly comprising an outer cup, an underwire, and a flexible underwire-enveloping component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732